Citation Nr: 1733479	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-20 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA educational benefits under Chapter 30, Title 38, United States Code in the amount of $14,783.62, to include the question of whether the debt was properly created. 




ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 







INTRODUCTION

The Veteran had active service from July 2005 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Committee on Waivers and Compromises (Committee) at the Regional Office (RO) in Atlanta, Georgia.  The Board previously remanded this appeal in March 2012, August 2012, and October 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran indicated on a VA Form 9, which was received in December 2015, that he desired to attend a hearing conducted by a Veterans Law Judge (VLJ) at his local RO.  All communications alerting the Veteran to his scheduled hearing, to take place on June 5, 2017, were mailed to his address in Pensacola, Florida and returned to VA as undeliverable.  Following the Veteran's failure to report for the scheduled hearing, the RO noted in a June 2017 letter that they had discovered a new address for the Veteran in Madison, Alabama.  It is apparent to the Board that the Veteran failed to receive any notification of the date of his requested hearing due to the use of an incorrect address.  There is no indication that the Veteran has withdrawn his request for a hearing.  The Board finds that the Veteran should be rescheduled for a hearing to be conducted by a VLJ at his local RO.  

Additionally, the Board notes that the Veteran's claims file is missing jurisdictional documents, including an August 2011 statement of the case (SOC), previous Board decisions from March 2012 and August 2012, and a June 2014 supplemental statement of the case (SSOC).  The RO should locate and associate all pertinent jurisdictional documents with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should attempt to locate the Veteran's entire claims file, to specifically include the August 2011 SOC, previous Board decisions from March 2012 and August 2012, and the June 2014 SSOC.  The documents should be associated with the Veteran's claims file. 

If the RO is unable to locate portions of the Veteran's claims file, such should be noted in the claims file and the Veteran should be notified of this fact.  The RO should then implement all necessary procedures for reconstructing the Veteran's claims file, to include thoroughly documenting the entire reconstruction process.

2.  The RO should contact the Veteran at his correct address and schedule him for a hearing in accordance with the docket number of his appeal.  Notification of the hearing must documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




